SCHWARTZ, Senior Judge.
Affirmed. See Advanced, Bodycare Solutions LLC v. Thione Int’l, Inc., 514 F.Supp.2d 1326, 1331 (1999) (“Unless a product enters the Florida market by ‘fortuitous circumstances,’ a manufacturer who sells a product in Florida cannot rea*269sonably contend that it should not reasonably foresee being haled into a Florida court in the event of a dispute over the quality of that product.”); Gillins v. Trotwood Corp., 682 So.2d 693, 694 (Fla. 5th DCA 1996) (“[B]y undertaking to specially manufacture equipment knowing its intended destination is a certain state, the manufacturer purposefully creates a connection with that state substantial enough to support in personam jurisdiction.... ”).